ViNJE, J.
It is tbe settled doctrine of most courts in this country that a grantee in a quitclaim deed, in tbe absence of fraud, has no remedy either in law or in equity against tbe g'rantor for failure of title. Whittemore v. Farrington, 76 N. Y. 452; Reed v. Bartlett, 19 Pick. (36 Mass.) 273; Botsford v. Wilson, 75 Ill. 132; Prichard v. Pasquotank & N. R. S. Co. (N. C.) 86 S. E. 171, L. R. A. 1916A, 961; Sherwood v. Moelle, 36 Fed. 478, 1 L. R. A. 797; Johnson v. Williams, 37 Kan. 179, 14 Pac. 537; and see particularly 39 Cyc. 2010, note 77, where a large number of authorities on tbe question are collected. Such doctrine is -based upon tbe ground that tbe grantee in a quitclaim deed knows that be takes only such title as bis grantor has to convey; that be assumes the risk of its being a good title; and that tbe consideration is based upon tbe value of tbe kind of conveyance made. In the present case no fraud was practiced upon tbe grantee. He knew bis grantor’s title was based upon a tax title and that defendant refused to warrant tbe title. He bad tbe advice of counsel that tbe title was good. Tbe means of information as to tbe invalidity of the title were equally open and available to both parties. Under such circumstances plaintiff assumed tbe hazard as to title. His grantor conveyed all be agreed to convey and plaintiff received tbe consideration bargained for, namely, a quitclaim deed. There being no fraud and no mistake as to tbe kind of conveyance that was to be given and tbe contract being fully executed, plaintiff is without a remedy either in law or equity, and tbe demurrer was properly sustained.
By the Coutt. — Order affirmed.